                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES LEE DORSEY,                                )
                                                 )
               Plaintiff,                        )
                                                 )          No. 16-cv-07884
       v.                                        )
                                                 )          Judge Andrea R. Wood
SALEH OBAISI, et al.,                            )
                                                 )
               Defendants.                       )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff James Lee Dorsey is an inmate at Stateville Correctional Center (“Stateville”),

where Defendant Wexford Health Sources, Inc. (“Wexford”) provides healthcare services. Since

2008, Dorsey allegedly has suffered from a variety of medical issues, including severe groin pain

and bloody stools. Dorsey claims that he complained of these symptoms to Wexford employees,

including Defendants Dr. Saleh Obaisi, Dr. Alma Martija, and LaTanya Williams (together,

“Individual Defendants”), but they failed to treat him. Dorsey has brought suit against Wexford

and the Individual Defendants asserting claims for deliberate indifference to his serious medical

needs in violation of the Eighth Amendment to the United States Constitution, pursuant to 42

U.S.C. § 1983, and common law intentional infliction of emotional distress (“IIED”). Now before

the Court are Defendants’ motions to dismiss Dorsey’s complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). (Dkt. Nos. 38, 41, 66, 112.) For the reasons set forth below, Williams’s

motion is granted, Dr. Obaisi’s and Dr. Martija’s motions are denied, and Wexford’s motion is

granted in part and denied in part.
                                         BACKGROUND

         For the purposes of Defendants’ motions to dismiss, this Court accepts as true the well-

pleaded facts in the First Amended Complaint (“FAC,” Dkt. No. 20) and views them in the light

most favorable to Dorsey. See Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826–27 (7th Cir.

2015).

         Dorsey has been an inmate at Stateville since 2009. (FAC ¶ 9.) Wexford has contracted

with the Illinois Department of Corrections to provide healthcare services to inmates at Stateville.

(Id. ¶ 5.) The Individual Defendants are all Wexford employees who were acting within the scope

of their employment when interacting with Dorsey. (Id. ¶¶ 6–8.) Dr. Obaisi and Dr. Martija are

physicians, and Williams is a nurse practitioner. (Id.)

         Over the last decade, Dorsey has repeatedly complained to the Individual Defendants

about a variety of medical issues, including but not limited to “(1) sharp pains and tenderness in

his stomach and chest; (2) swelling in both legs; (3) heart palpitations; (4) dizziness; (5) pain and

tenderness below each nipple; (6) shortness of breath; and (7) severe groin pain accompanied by

bright red blood in his stool.” (Id. ¶¶ 10–11.) For example, on multiple occasions since 2008,

Dorsey has experienced bloody stools lasting several days. (Id. ¶ 22.) Dorsey has a family history

of colon cancer, so he repeatedly requested a colonoscopy to determine the cause of the bloody

stools. (Id. ¶¶ 22–24.) However, his requests were consistently denied. (Id. ¶ 25.) Also, in 2009

and 2010, Dorsey had X-rays taken of his lower back, which displayed two dark spots in the area

where he was suffering from groin pain. (Id. ¶ 19.) Dorsey again made multiple requests for

follow-up testing, including but not limited to an ultrasound exam to examine the dark spots

further, to no avail. (Id. ¶¶ 20–21.) 




                                                  2
        In 2014 and 2015, Dr. Obaisi prescribed Flomax to Dorsey to treat his groin pain. (Id.

¶ 13.) When Dorsey saw Dr. Martija on April 22, 2015, he complained about his groin pain and

informed her that Dr. Obaisi had previously prescribed him Flomax. (Id. ¶ 15.) Dr. Martija replied

that Flomax would not relieve Dorsey’s groin pain and refused to explain further. (Id. ¶¶ 16–17.)

Dorsey was then escorted away from the healthcare unit at Stateville. (Id. ¶ 18.)

                                             DISCUSSION

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

allegations, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

This pleading standard does not necessarily require a complaint to contain detailed factual

allegations. Twombly, 550 U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (quoting Iqbal, 556 U.S. at 678).

        In his amended complaint, Dorsey asserts two claims against all Defendants: a § 1983

claim for deliberate indifference and a common law claim for IIED. Each of the four Defendants

has filed a motion to dismiss. Dr. Obaisi and Dr. Martija seek to dismiss only Count II—the IIED

claim—while Williams and Wexford seek to dismiss Count I as well.

        I.      Williams’s and Wexford’s Motions to Dismiss Count I

        In Count I, Dorsey asserts a claim pursuant to § 1983 for deliberate indifference to his

medical needs. The Eighth Amendment, through the Fourteenth Amendment, imposes a duty

upon states to provide adequate medical care to incarcerated individuals. See, e.g., Johnson v.

Doughty, 433 F.3d 1001, 1010 (7th Cir. 2006). “To determine if the Eighth Amendment has been



                                                    3
violated in the prison medical context, [the Court] perform[s] a two-step analysis, first examining

whether a plaintiff suffered from an objectively serious medical condition, and then determining

whether the individual defendant was deliberately indifferent to that condition.” Petties v. Carter,

836 F.3d 722, 727‒28 (7th Cir. 2016).

        Here, Williams argues that Dorsey has not alleged with specificity how she acted with

deliberate indifference. Dorsey, for his part, relies on his allegations that he was treated by “each

of the named defendants” and that he complained to “the medical staff” about his symptoms. But

Dorsey’s vague allegations do not satisfy the requisite pleading standards: to survive a motion to

dismiss, a complaint must “specify which defendants were responsible for which allegedly

unlawful acts.” Dabbs v. Peoria Cty., Ill., 690 Fed. Appx. 416, 417 (7th Cir. 2017).1 While

Dorsey describes particular interactions with Dr. Obaisi and Dr. Martija, (see FAC ¶¶ 13–16), he

does not describe any interactions with Williams. Because Dorsey has not given her “fair notice

of what the . . . claim is and the grounds upon which it rests,” his deliberate indifference claim is

dismissed as to Williams. Twombly, 550 U.S. at 555.

        Williams also advances a statute of limitations argument for dismissal with prejudice. That

a claim is barred by the applicable statute of limitations is an affirmative defense, which the

defendant has the burden of proving. Law v. Medco Research, Inc., 113 F.3d 781, 786 (7th Cir.

1997). A motion to dismiss based on an expired statute of limitations must be denied unless the

plaintiff’s allegations clearly indicate that the action is untimely. See Sidney Hillman Health Ctr.

of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015) (cautioning that the

“irregular” approach of dismissing a complaint as untimely is appropriate “only where the

                                                            
1
   Dabbs is an unpublished Seventh Circuit order issued after January 1, 2007. Although not precedential,
the order’s reasoning is persuasive and provides a useful point of comparison here. See Fed. R. App. P.
32.1(a); 7th Cir. R. 32.1(b).


                                                    4
allegations of the complaint itself set forth everything necessary to satisfy the affirmative defense”

(internal quotation marks omitted)). Here, as Williams concedes, Dorsey has not pleaded with

specificity any facts as to Williams’s deliberate indifference, including the relevant timeframe. It

naturally follows that Dorsey’s complaint does not contain the necessary information to justify

dismissal based upon the statute of limitations. Indeed, Williams admits that it is “difficult to

determine when the statute of limitations period began to run” but nonetheless argues that “the

Court could determine that Plaintiff became aware of his injury in 2009.” (Mem. of Law in

Support of LaTanya William’s [sic] Mot. to Dismiss Counts I and II of Pl.’s First Am. Compl. at

5–6, Dkt. No. 39.) But the Court cannot and will not make such a finding of fact at this stage in

the proceedings. See Early Bankers Life & Cas. Co., 959 F.2d 75, 80 (7th Cir. 1992) (“[W]hen a

complaint is dismissed at the pleadings stage the question is not what are the facts, but is there a

set of facts that if proved would show the case had merit?”).

        Moreover, the Court rejects Williams’s statute of limitations argument to the extent that it

is based on Dorsey’s discovery of his bloody stools or the dark spots on his X-ray results. As a

general rule, a § 1983 claim accrues when the plaintiff learns that “he has been injured and who

caused the injury.” Barry Aviation Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682,

688 (7th Cir. 2004) (emphasis in original). However, the applicable injury is Dorsey’s alleged

constitutional injury, not his physical injury. See Haywood v. Champaign Cty., Ill., 596 Fed.

Appx. 512, 513 (7th Cir. 2015) (“The statute of limitations begins running when a plaintiff knew

or should have known that his constitutional rights had been violated.” (emphasis added)).2 It is

entirely plausible that the alleged deliberate indifference did not occur when Dorsey discovered


                                                            
2
   Haywood is another unpublished Seventh Circuit order issued after January 1, 2007, which the Court
uses to provide a useful point of comparison here.


                                                   5
his serious medical needs but rather later on, when Dorsey sought and was refused treatment.

Therefore, Williams’ motion to dismiss is granted as to Count I, but not based on the statute of

limitations and without prejudice.

        As to Wexford’s motion to dismiss Count I, Dorsey concedes that he has not stated a

§ 1983 claim against Wexford in the FAC but requests the opportunity to renew the claim should

sufficient evidence be uncovered during discovery. (See Pl.’s Mem. of Law in Resp. to Def.

Wexford Health Sources, Inc.’s Mot. to Dismiss Pl.’s First Am. Compl. at 2, Dkt. No. 95.) While

Wexford requests that Count I be dismissed against them with prejudice, the Court recognizes the

possibility that Dorsey might be able to amend his complaint to state a valid Monell claim against

Wexford. Therefore, Wexford’s motion to dismiss Count I is granted without prejudice.

        II.     Defendants’ Motions to Dismiss Count II

        Common to all Defendants’ motions to dismiss is the argument that Count II, Dorsey’s

IIED claim, fails to assert sufficient facts. To state a claim for IIED in Illinois, a plaintiff must

plead that: (1) Defendants’ conduct was “truly extreme and outrageous,” (2) Defendants intended

or knew that there was “at least a high probability that [their] conduct [would] cause severe

emotional distress,” and (3) the conduct in fact caused “severe emotional distress.” Feltmeier v.

Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003) (emphasis in original) (internal quotations omitted). As

explained above, the FAC contains no factual allegations regarding Dorsey’s interactions with

Williams. Thus, the Court grants Williams’ motion to dismiss Count II for failure to state a claim

against her.

        As for Dr. Obaisi and Dr. Martija, the FAC contains specific allegations about the medical

care they provided to Dorsey. Specifically, Dorsey has alleged that Dr. Obaisi prescribed him

Flomax in 2014 and 2015 after he complained about severe groin pain, even though Flomax was



                                                   6
not an appropriate treatment. (FAC ¶¶ 13–16.) As to Dr. Martija, Dorsey has alleged that in 2015,

he complained to her about his groin pain, but she refused to answer his questions or treat him.

(Id. ¶¶ 15–18.) Still, as Dr. Obaisi and Dr. Martija correctly point out, a court may dismiss an

IIED claim if the alleged conduct is not sufficiently extreme and outrageous. See Cook v. Winfrey,

141 F.3d 322, 332 (7th Cir. 1998). “To meet the ‘extreme and outrageous’ standard, the

defendants’ conduct ‘must be so extreme as to go beyond all possible bounds of decency, and to

be regarded as intolerable in a civilized community.’” Swearnigen-El v. Cook Cty. Sheriff’s Dep’t,

602 F.3d 852, 864 (7th Cir. 2010) (citing Kolegas v. Heftal Broad. Corp., 607 N.E.2d 201, 211

(Ill. 1992)). In determining whether alleged conduct meets this standard, courts consider three

main factors: the power or control that the defendant had over the plaintiff, whether the defendant

reasonably believed his objective was legitimate, and whether the defendant was aware that the

plaintiff was particularly susceptible to emotional distress. See Franciski v. Univ. of Chi. Hosp.,

338 F.3d 765, 769 (7th Cir. 2003).

       Dorsey has pleaded that Dr. Obaisi and Dr. Martija engaged in extreme and outrageous

conduct by repeatedly failing to treat his multi-faceted symptoms, which caused him to

experience prolonged pain and suffering. Considering Dorsey’s status as a prisoner, Defendants

had a significant degree of control over his ability to obtain medical care. In addition, Defendants

allegedly knew Dorsey was susceptible to emotional stress based on his repeated complaints of

pain and requests for treatment and their repeated denial of those requests. See Cobige v. City of

Chi., 2009 WL 2413798, at *13 (N.D. Ill. Aug. 6, 2009) (drawing “reasonable inference that

Defendants knew [Plaintiff] was susceptible to emotional stress due to her extreme abdominal

pain and constant requests for medical care”). Further, other courts in this District have held that

denying medical care to prisoners may qualify as extreme and outrageous conduct. See, e.g.,



                                                 7
Awalt v. Marketti, 74 F. Supp. 3d 909, 942 (N.D. Ill. 2014) (denying summary judgment on IIED

claim and finding that reasonable jury could conclude defendants’ alleged failure to treat plaintiff-

prisoner’s seizures was extreme and outrageous); Liebich v. Hardy, 2013 WL 4476132, at *14

(N.D. Ill. Aug. 19, 2013) (denying motion to dismiss IIED claim where plaintiff alleged

defendants’ “repeated denials to provide prescribed medications, failure to refer plaintiff to a

specialist because of cost concerns, unnecessary delay in emergency treatment, and disregard of

plaintiff’s alleged acute pain” constituted extreme and outrageous conduct). Considering the

relevant factors, the Court cannot conclude at the pleadings stage that, as a matter of law,

Defendants’ failure to treat Dorsey’s symptoms adequately did not amount to extreme and

outrageous conduct.

       Dorsey also has pleaded the other two elements of a viable IIED claim: that Defendants

“acted with knowledge of the high probability that the conduct would cause[] emotional distress”

and that their conduct caused him “severe emotional distress, resulting in injury to his mind and

body, including mental anguish, severe pain, and emotional suffering.” (Compl. ¶¶ 36, 38.) Such

allegations are sufficient to survive a motion to dismiss. Until the parties have the opportunity for

further factual development, the Court will not hold that Dorsey’s allegations are legally

insufficient to state a claim for IIED against Dr. Obaisi and Dr. Martija.

       Turning to Wexford, the company advances a similar argument for dismissal as Williams:

that Dorsey has not alleged any facts showing that Wexford engaged in extreme and outrageous

conduct. Indeed, the amended complaint does not contain sufficient allegations to support direct

liability for IIED against Wexford. But Dorsey’s IIED claim against Wexford appears to be based

in the doctrine of respondeat superior, which provides that “an employer can be held liable for the

torts of his employee when those torts are committed within the scope of the employment.”



                                                 8
Adames v. Sheahan, 909 N.E.2d 742, 733 (Ill. 2009). As explained above, Dorsey has adequately

pleaded that Dr. Obaisi and Dr. Martija intentionally inflicted emotional distress upon him.

Moreover, Dorsey has pleaded that Wexford acted through them as its employees and agents, and

that Dr. Obaisi and Dr. Martjia were acting “within the scope of [their] employment.” (FAC ¶¶ 5–

7.) While plaintiffs typically set forth a separate claim in their complaints clearly indicating that

they are proceeding under a respondeat superior theory, failure to plead in that manner is not

necessarily fatal where, as here, the plaintiff has given the defendant fair notice that he is asserting

his IIED claim based upon a respondeat superior theory of liability. See, e.g., Hardy v. Hardy,

2013 WL 5325077, at *4 (N.D. Ill. Sept. 20, 2013). Therefore, the Court will not dismiss Count II

against Wexford for failure to state a claim.

       Finally, Defendants argue that Dorsey’s IIED claim presents allegations of medical

malpractice and thus he is required to file an affidavit from a medical professional indicating that

his case has merit. But the key inquiry in an IIED claim is whether Defendants’ action would lead

“an average member of the community . . . to exclaim: Outrageous!” Honaker v. Smith, 256 F.3d

477, 490 (7th Cir. 2001) (emphasis added) (internal quotation marks omitted). The law does not

require Dorsey to prove that a medical professional would react that way. Hardy v. Wexford

Health Sources, Inc., 2015 WL 6701764, at *5 (N.D. Ill. Nov. 2, 2015) (“A doctor’s expertise in

describing the application of the relevant standard of medical care for medical malpractice to the

particular facts of the case is not necessary to determine whether an average member of the

community would find certain conduct outrageous.”). And other courts in this District have

squarely and consistently rejected this argument. See, e.g., Hardy, 2015 WL 6701764, at *5;

Awalt v. Marketti, 2012 WL 1161500, at *3 (N.D. Ill. Apr. 9, 2012); Fox v. Ghosh, 2010 WL




                                                  9
345899, at *2–3 (N.D. Ill. Jan. 26, 2010). The Court will not dismiss Dorsey’s otherwise well-

pleaded IIED claim simply because he did not submit an accompanying certification.

                                         CONCLUSION

       For the foregoing reasons, Williams’s motion to dismiss is granted in its entirety, Dr.

Obaisi’s and Dr. Martija’s motions to dismiss are denied, and Wexford’s motion to dismiss is

granted as to Count I but denied as to Count II. The dismissals are without prejudice. Dorsey is

granted leave to refile a second amended complaint by March 29, 2019.




Dated: March 19 , 2019                               __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                10
